DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(a)	Claim 1; “…processor is configured to: receive a voice input of a user via the microphone”
(b)	Claim 4; “…processor is further configured to change the value of the at least one parameter by an additional voice input after receiving the voice input” 
(c)	Claim 5; “…processor is further configured to: transmit the value of the at least one parameter to an external server via the communication circuitry, and receive the first response or the second response” 
(d)	Claim 6; “…processor is further configured to: receive the first response or the second response associated with executing an application which is not installed on the electronic device” 
(e)	Claim 7; “…processor is further configured to: display the user interface including an image associated with the at least one parameter” 
(f)	Claim 8; “…processor is further configured to: display a first object for changing a screen to the first response together with the second response” 
(g)	Claim 9; “…processor is further configured to: after the screen is changed by a user input which occurs on the first object, display a second object for changing the screen to the second response together with the first response”
	Claim 12; “…processor is further configured to: display the button-type object as an icon or text associated with the at least one parameter”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 2, Processor 160, Paragraphs 0009
(b) Fig. 2, Processor 160, Paragraph 0084 
(c) Fig. 2, Processor 160, Paragraph 0093
(d) Fig. 2, Processor 160, Paragraph 0094
(e) Fig. 2, Processor 160, Paragraph 0094 
(f) Fig. 2, Processor 160, Paragraph 0096
(g) Fig. 2, Processor 160, Paragraph 0096
(h) Fig. 2, Processor 160, Paragraphs 0115
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 & 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Piernot et al. (US 20160351190 A1 hereinafter, Piernot ‘190) in combination with Yang et al. (US 20150346912 A1 hereinafter, Yang ‘912).
Regarding claim 1; Piernot ‘190 discloses an electronic device (Fig. 2A, Portable Multifunction Device 200)
comprising: 
a display (Fig. 2A, Touch Sensitive Display System 212)
a microphone (Fig. 2A, Microphone 213)
a memory (Fig. 2A, Memory 202) 
a communication circuitry (Fig. 2A, RF Circuitry 208)
and a processor (Fig. 2A, Processor(s) 220)
wherein the processor is configured to: 
receive a voice input of a user (Fig. 9, Step 905 i.e. At block 905, a spoken user input is received. Paragraph 0258) via the microphone (i.e. Microphone 213 provide an audio interface between a user and device 200. Paragraph 0044)

Yang ‘912 discloses display, on the display, a first response corresponding to the voice input (Fig. 37, Steps 3704-3706 i.e. At block 3704, the device displays a representation of the first message, which is scheduled to be deleted upon satisfaction of expiration criteria, on the display. At block 3706, the device displays an affordance for keeping the first message. Paragraph 0327); 
receive a first user input (Fig. 38, Block 3802 i.e. At block 3802, the device displays on the display a message region for displaying messages sent between a first participant and a second participant in a message conversation. Paragraph 0329);
display, on the display, a user interface for changing at least one parameter associated with the voice input (Fig. 38, Block 3804 i.e. At block 3804, the device displays a share-location affordance for sharing the location of the first participant with the second participant as the location changes over at least a predetermined time period. Paragraph 0329);
in response to the first user input, receive a second user input via the user interface (Fig. 38, Block 3808 i.e. At block 3808, in response to detecting the contact at the location on the touch-sensitive display that corresponds to the location of the share-location affordance, the device provides the second participant with information enabling the second participant to determine a current location of the first participant during at least the predetermined time period. In some embodiments, the device may allow the user to select a time period. Paragraph 0329); 
and display, on the display, a second response corresponding to the voice input based on a value of the at least one parameter (Fig. 38, Optionally at Block 3080 i.e. Optionally, at block 3808, in response to detecting the contact at the location corresponding to the share-location affordance, the device may display at least two affordances corresponding to at least two predetermined time periods, detect a contact at a location on the touch-sensitive surface corresponding to a location of one of the at least two affordances on the display, and, in response to detecting the contact at the location on the touch-sensitive surface corresponding to the location of one of the at least two affordances on the display, provide the second participant with information enabling the second participant to determine the current location of the first participant during the predetermined time period corresponding to the one of the at least two affordances. Paragraph 0329)
the value being selected by the second user input (Fig. 38, Optionally at Block 3080 i.e. Optionally, at block 3808, in response to detecting the contact at the location corresponding to the share-location affordance, provide the second 
Piernot ‘190  and Yang ‘912  are combinable because they are from same field of endeavor of speech systems (Yang ‘912  at “Field”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Piernot ‘190 by adding the limitations as taught by Yang ‘912. The motivation for doing so would have been because some systems may require users to launch media applications outside of the messaging application in order to capture, transmit, and view media. Including media in a message may require the user to perform multiple steps to capture the content, include the captured content in a message, and send the message to a recipient. Thus, it would be advantageous if a recipient could perform multiple steps or explicitly launch a separate media application to play back or view the content. Therefore, it would have been obvious to combine Piernot ‘190 with Yang ‘912 to obtain the invention as specified.

Regarding claim 10; Piernot ‘190 discloses wherein the first user input comprises a swipe input in a specified direction (i.e. Contact/motion module 230 optionally detects a gesture input by a user. As an example, detecting a finger swipe gesture on the touch-sensitive surface includes detecting a finger-down event followed by detecting one or more finger-dragging events, and subsequently followed by detecting a finger-up (liftoff) event. Paragraph 0065).

Regarding claim 11; Piernot ‘190 discloses wherein the first user input comprises a touch input on a button-type (Fig.12 Button 1201) object displayed together with the first response (i.e. In step 1120, the electronic device 101 obtains first user speech while displaying the start screen. For example, the electronic device 101 may activate the microphone corresponding to a hardware button 1201 being pressed. The electronic device 101 may obtain the first user speech through the microphone while the hardware button 1201 remains pressed. Paragraph 0251)
Regarding claim 12; Piernot ‘190 discloses wherein the processor is further configured to: display the button-type object as an icon or text associated with the at least one parameter (i.e. Touch-sensitive display 212 provides an input interface and an output interface between the device and a user. Display controller 256 receives and/or sends electrical signals from/to touch screen 212. Touch screen 212 displays visual output to the user. The visual output may include graphics, text, icons, video, and any combination thereof. Paragraph 0047).

Regarding claim 13; Claim 13 contains substantially the same subject matter as claim 1. Therefore claim 13, is rejected on the same grounds as claim 1. 

4.	Claims 2-9 & 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Piernot ‘190 and Yang ‘912 and further in view of Jang et al. (20180308480 A1 hereinafter, Jang ‘480).
Regarding claim 2; Piernot ‘190 as modified does not expressly disclose wherein the user interface includes a list of the at least one parameter or a list of values to which the at least one parameter is changeable.
Jang ‘480 discloses wherein the user interface includes a list of the at least one parameter or a list of values to which the at least one parameter is changeable (Fig. 6, Step 620 i.e. In step 620, the electronic device executes a speech recognition application and obtains first user speech while displaying the start screen 710. The electronic device may execute the speech recognition application and display an execution screen 720 of the speech recognition application on the start screen 710. The speech recognition application execution screen 720 includes hints 721, 722, and 723 that may invoke a function that the speech recognition application provides. The speech recognition application execution screen 720 also includes an activate microphone icon 724, a display text window 725, and a confirm icon 726. When the activate microphone icon 724 is designated, the electronic device may activate the microphone and wait to receive user speech. When the electronic device waits to receive the user speech, the electronic device changes the activate microphone icon 724 to an indicator 731 to indicate that it is waiting to receive the user speech. The electronic device may fill the display text window 725 with text or a command obtained as a result of processing user speech. Paragraph 0213). 
(Jang ‘480  at “Field of Disclosure”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Piernot ‘190 by adding wherein the user interface includes a list of the at least one parameter or a list of values to which the at least one parameter is changeable as taught by Jang ‘480. The motivation for doing so would have been advantageous in order to better provide various forms of speech-based services to users through speech recognition and natural language processing. Therefore, it would have been obvious to combine Piernot ‘190 with Jang ‘480 to obtain the invention as specified.

Regarding claim 3; Jang ‘480 discloses wherein the user interface comprises a pop-up window including a list of values to which the at least one parameter is changeable (Fig. 6, Step 620 i.e. In step 620, The speech recognition application execution screen 720 also includes an activate microphone icon 724, a display text window 725, and a confirm icon 726. When the activate microphone icon 724 is designated, the electronic device may activate the microphone and wait to receive user speech. When the electronic device waits to receive the user speech, the electronic device changes the activate microphone icon 724 to an indicator 731 to indicate that it is waiting to receive the user speech. Paragraph 0213). 

Regarding claim 4; Jang ‘480 discloses wherein the processor is further configured to change the value of the at least one parameter by an additional voice input after receiving the voice input (Fig. 4A, Step 409 i.e. In step 409, the electronic device receives a second user input including a request for canceling at least one of the tasks being performed. The electronic device may receive the second user input through the touchscreen display or the microphone. Paragraph 0180).

Regarding claim 5; Jang ‘480 discloses wherein the processor is further configured to: transmit the value of the at least one parameter to an external server via the communication circuitry, and receive the first response or the second response (Fig. 4A Steps 403-405 i.e. In step 403, the electronic device sends the first user input to an external server. The electronic device may send data associated with the first user input through the wireless communication circuit to the external server. In step 405, the electronic device receives a response including information about a plurality of states having an order, for the electronic device to perform the tasks. Paragraphs 0177-0178).

Regarding claim 6; Jang ‘480 discloses wherein the processor is further configured to: receive the first response or the second response associated with executing an application which is not installed on the electronic device (Fig. 4A Step 405 i.e. In step 405, the electronic device receives a response including information about a plurality of states having an order, for the electronic device to perform the tasks. The device management application may install, delete, or update a function (e.g., turn-on/turn-off the external electronic device (or some elements) or adjust the brightness (or resolution) of the display) of the external electronic device communicating with the electronic device or an application operating on the external electronic device. Paragraphs 0168 & 0177-0178).

Regarding claim 7; Jang ‘480 discloses wherein the processor is further configured to: display the user interface including an image associated with the at least one parameter (Fig. 11, Step 1130 i.e. In step 1130, the electronic device 101 displays at least one intermediate screen associated with at least one of a plurality of tasks corresponding to the first user speech. Paragraph 0252).

Regarding claim 8; Jang ‘480 discloses wherein the processor is further configured to: display a first object for changing a screen to the first response together with the second response (Fig. 11, Step 1150 i.e. In step 1150, the electronic device 101 obtains second user speech while displaying the end screen 1210. For example, the electronic device 101 may display a speech recognition application execution screen 1220 on the end screen 1210 corresponding to the hardware button 1201 being pressed. Paragraph 0254)

Regarding claim 9; Jang ‘480 discloses wherein the processor is further configured to: after the screen is changed by a user input which occurs on the first object, display a second object for changing the screen to the second response together with the first response (Fig. 11, Step 1160 i.e. In step 1160, the electronic device selects a where-to-go-back screen among the start screen and at least one intermediate screen based on a result of analyzing the second user speech 1231. Paragraph 0255)
Regarding claim 14; Claim 14 contains substantially the same subject matter as claim 4. Therefore claim 14, is rejected on the same grounds as claim 4.
Regarding claim 15; Claim 15 contains substantially the same subject matter as claim 5. Therefore claim 15, is rejected on the same grounds as claim 5.
Regarding claim 16; Claim 16 contains substantially the same subject matter as claim 6. Therefore claim 16, is rejected on the same grounds as claim 6.
Regarding claim 17; Claim 17 contains substantially the same subject  matter as claim 7. Therefore claim 17, is rejected on the same grounds as claim 7.
Regarding claim 18; Claim 18 contains substantially the same subject  matter as claim 8. Therefore claim 18, is rejected on the same grounds as claim 8.
Regarding claim 19; Claim 19 contains substantially the same subject  matter as claim 9. Therefore claim 19, is rejected on the same grounds as claim 9.
Regarding claim 20; Claim 20 contains substantially the same subject  matter as claim 3. Therefore claim 20, is rejected on the same grounds as claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677